DETAILED ACTION
This action is in response to applicant’s amendment filed on 07 October 2022.  Claims 1-29 and 31 are now pending in the present application and claim 30 is canceled.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 October 2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Brief Description of Prioritizing and Selecting Communications Systems
…relay station is an entity that can receive a transmission of data from an upstream station…and send a transmission of the data to a downstream station.  A relay station may also be a UE… (see pg. 9, [0030], pg. 16, [0046], pg. 21, [0063], pg. 27, [0081]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-29 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Hahn et al. (hereinafter Hahn) (US 2022/0294570 A1).
Regarding claims 1, 13, 25, and 28, NTT-3GPP discloses a method of wireless communication performed by a user equipment (UE), comprising:
determining that a first quantity of physical sidelink feedback channel (PSFCH) transmissions to be transmitted to the UE in a slot fails to satisfy a condition that is based at least in part on a maximum quantity of PSFCH transmissions, to be transmitted to the UE, that the UE can concurrently detect { (see pg. 8, [0109]; pg. 21, [0234]; pg. 9, [0117, 0119]; Figs. 1-2 & 7-16) }; Note 1:  Claim 1 limitation includes non-performing language “…to be transmitted...to be detected…” that can be interpreted as no transmissions is transmitted, thus not positively performing and conveying that a signal is transmitted.  See MPEP § 2111.04.
identifying, among the PSFCH transmissions to be transmitted to the UE in the slot, a subset of the PSFCH transmissions to be detected, wherein the identified subset includes a second quantity of the PSFCH transmissions that satisfies the condition { (see pg. 8, [0109]; pg. 21, [0234]; pg. 9, [0117, 0119]; Figs. 1-2 & 7-16) }; and
monitoring, during the slot, a PSFCH for the subset of the PSFCH transmissions { (see pg. 21, [0234]; pg. 9, [0117,0119]; Figs. 1-2 & 7-16), where the system has a UE that can receive a maximum number of responses on one PSFCH and above the maximum number (threshold) responses are received on second PSFCH, and the system provides a transmitting terminal that receives responses in the same PSFCH (see pp. 20-21, [0229, lines 8-11]) }.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOMOCO  (hereinafter NTT-3GPP) (“Sidelink physical layer procedure for NR V2X; 3GPP; R1-1909190) in view of further support by Hahn et al. (hereinafter Hahn) (US 2022/0294570 A1).
Regarding claims 1, 13, 25, and 28, NTT-3GPP discloses a method of wireless communication performed by a user equipment (UE), comprising:
determining that a first quantity of physical sidelink feedback channel (PSFCH) transmissions to be transmitted to the UE in a slot fails to satisfy a condition that is based at least in part on a maximum quantity of PSFCH transmissions, to be transmitted to the UE, that the UE can concurrently detect { (see pg. 3, proposal 2; pg. 4, proposal 3), where the system provides a max number of simultaneous PSFCH transmissions can be limited }; Note 1:  Claim 1 limitation includes non-performing language “…to be transmitted...to be detected…” that can be interpreted as no transmissions is transmitted, thus not positively performing and conveying that a signal is transmitted.  See MPEP § 2111.04.
identifying, among the PSFCH transmissions to be transmitted to the UE in the slot, a subset of the PSFCH transmissions to be detected, wherein the identified subset includes a second quantity of the PSFCH transmissions that satisfies the condition { (see pg. 3, proposal 2; pg. 4, proposal 3), where the UE can sense an actual number (more than max) of PSFCH transmissions (e.g., PSFCH TX/RX) and the UE can limit PSFCH transmissions (e.g., PSFCH TX/RX) to a maximum number (subset, i.e., a quantity less than the actual number) }; and
monitoring, during the slot, a PSFCH for the subset of the PSFCH transmissions { (see pg. 7, proposal 7), where the system provides PSFCH resources, and the system can have a UE sensing transmissions (see pg. 4, proposal 3), and the UE can sense an actual number (more than max) of PSFCH transmissions and the UE can limit PCFCH transmissions to a maximum number (subset) (see pg. 4, proposal 3; pg. 3, proposal 2) }.  NTT-3GPP inexplicitly discloses having the feature(s) of monitoring, during the slot, a PSFCH for the subset of the PSFCH transmissions.  However, in the alternative, the examiner maintains that the feature(s) monitoring, during the slot, a PSFCH for the subset of the PSFCH transmissions was well known in the art, as taught by Hahn.
As further alternative support in the same field of endeavor, Hahn discloses the feature(s) monitoring, during the slot, a PSFCH for the subset of the PSFCH transmissions { (see pg. 21, [0234]; pg. 9, [0117,0119]; Figs. 1-2 & 7-16), where the system has a UE that can receive a maximum number of responses on one PSFCH and above the maximum number (threshold) responses are received on second PSFCH, and the system provides a transmitting terminal that receives responses in the same PSFCH (see pp. 20-21, [0229, lines 8-11]) }.  As a note, Hahn at the least further discloses the feature(s) determining that a first quantity of physical sidelink feedback channel (PSFCH) transmissions to be transmitted to the UE in a slot fails to satisfy a condition that is based at least in part on a maximum quantity of PSFCH transmissions, to be transmitted to the UE, that the UE can concurrently detect { (see pg. 8, [0109]; pg. 21, [0234]; pg. 9, [0117, 0119]; Figs. 1-2 & 7-16) }; and identifying, among the PSFCH transmissions to be transmitted to the UE in the slot, a subset of the PSFCH transmissions to be detected, wherein the identified subset includes a second quantity of the PSFCH transmissions that satisfies the condition { (see pg. 8, [0109]; pg. 21, [0234]; pg. 9, [0117, 0119]; Figs. 1-2 & 7-16) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of NTT-3GPP as further alternatively supported by Hahn to have the feature(s) monitoring, during the slot, a PSFCH for the subset of the PSFCH transmissions, in order to provide a method and an apparatus for transmitting and receiving HARQ responses in a communication system supporting sidelink communication, as taught by Hahn (see pg. 1, [0007]).
Regarding claims 2 and 14, the combination of NTT-3GPP and Hahn discloses every limitation claimed, as applied above (see claim 1), in addition NTT-3GPP further discloses the method of claim 1, wherein the maximum quantity of PSFCH transmissions that the UE can concurrently detect is based at least in part on a capability of the UE { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 3, 15, 26, and 29, the combination of NTT-3GPP and Hahn discloses every limitation claimed, as applied above (see claim 1), in addition NTT-3GPP further discloses the method of claim 1, wherein identifying the subset of the PSFCH transmissions to be detected includes: identifying, among the PSFCH transmissions to be transmitted to the UE in the slot, one or more of the PSFCH transmissions related to hybrid automatic repeat request feedback for a packet for which a resource has been reserved for retransmission; and identifying the subset of the PSFCH transmissions to be detected based at least in part on a priority associated with the packet for which the resource has been reserved { (see pg. 3, proposal 2; pg. 4, proposal 3), where the UE can sense an actual number (more than max) of PSFCH transmissions and the UE can limit PSFCH transmissions to a maximum number (subset), and the system can have a UE sensing transmissions (see pg. 4, proposal 3), and the system provides packet QoS requirement and priority is for transmissions up to the max number and drop above max (see pg. 6, proposal 5) }.
Regarding claims 4, 16, and 27, the combination of NTT-3GPP and Hahn discloses every limitation claimed, as applied above (see claim 1), in addition NTT-3GPP further discloses the method of claim 1, wherein the subset of the PSFCH transmissions to be detected is identified based at least in part on distances from the UE to respective transmitters associated with each of the PSFCH transmissions to be transmitted to the UE in the slot { (see pg. 3, proposal 2; pg. 4, proposal 3), where the system provides communication with transmitters/receivers and the system may have performance degradation which can include location of UE (see pg. 3, proposal 2; pg. 6, proposal 6; Fig. 3), and the system provides distance based HARQ feedback (see pg. 6, proposal 6) }. 
Regarding claims 5, 17, and 29, the combination of NTT-3GPP and Hahn discloses every limitation claimed, as applied above (see claim 1), in addition NTT-3GPP further discloses the method of claim 1, wherein the PSFCH transmissions to be transmitted to the UE in the slot include hybrid automatic repeat request feedback for previous packet transmissions, and wherein the subset of the PSFCH transmissions to be detected is identified based at least in part on respective reference signal received power measurements associated with the previous packet transmissions { (see pg. 3, proposal 2; pg. 4, proposal 3), where the system monitors performance, and the system reports parameters (e.g., CQI, RSRP) (see pg. 8, proposal 10, pp. 10-11, proposals 14-15) }. As a note, Hahn at the least further discloses the feature(s) wherein the PSFCH transmissions to be transmitted to the UE in the slot include hybrid automatic repeat request feedback for previous packet transmissions, and wherein the subset of the PSFCH transmissions to be detected is identified based at least in part on respective reference signal received power measurements associated with the previous packet transmissions { (see pp. 20-21, [0229]) }. 
Regarding claims 6 and 18, the combination of NTT-3GPP and Hahn discloses every limitation claimed, as applied above (see claim 1), in addition NTT-3GPP further discloses the method of claim 1, wherein the PSFCH transmissions to be transmitted to the UE in the slot include hybrid automatic repeat request feedback for previous packet transmissions, and wherein the subset of the PSFCH transmissions to be detected is identified based at least in part on a parameter representing respective likelihoods of failure for the previous packet transmissions { (see pg. 3, proposal 2; pg. 4, proposal 3), where the UE can sense an actual number (more than max) of PSFCH transmissions and the UE can limit PCFCH transmissions to a maximum number (subset), and the system can have a UE sensing transmissions (see pg. 4, proposal 3), and the system provides packet QoS requirement and priority is for transmissions up to the max number and drop above max (see pg. 6, proposal 5) }.
Regarding claims 7 and 19, the combination of NTT-3GPP and Hahn discloses every limitation claimed, as applied above (see claim 6), in addition NTT-3GPP further discloses the method of claim 6, wherein the subset of the PSFCH transmissions to be detected includes at least one of the PSFCH transmissions for which the parameter representing the respective likelihood of failure for a previous packet transmission satisfies a threshold value { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 8 and 20, the combination of NTT-3GPP and Hahn discloses every limitation claimed, as applied above (see claim 6), in addition NTT-3GPP further discloses the method of claim 6, wherein the subset of the PSFCH transmissions to be detected excludes at least one of the PSFCH transmissions for which the parameter representing the respective likelihood of failure for a previous packet transmission satisfies a threshold value { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 9 and 21, the combination of NTT-3GPP and Hahn discloses every limitation claimed, as applied above (see claim 1), in addition NTT-3GPP further discloses the method of claim 1, further comprising: identifying, among the PSFCH transmissions to be transmitted to the UE in the slot, at least one PSFCH transmission that is not included in the subset of the PSFCH transmissions to be detected; and determining that a resource reserved by a transmitter of the at least one PSFCH transmission is unavailable to use based at least in part on a set of parameters associated with a previous packet transmission for which the at least one PSFCH transmission includes hybrid automatic repeat request feedback { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 10 and 22, the combination of NTT-3GPP and Hahn discloses every limitation claimed, as applied above (see claim 9), in addition NTT-3GPP further discloses the method of claim 9, wherein the set of parameters include at least one of a priority associated with the previous packet transmission, a reference signal received power associated with the previous packet transmission, a distance between the UE and transmitter of the at least one PSFCH transmission, or an original transmit power associated with the previous packet transmission { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 11 and 23, the combination of NTT-3GPP and Hahn discloses every limitation claimed, as applied above (see claim 1), in addition NTT-3GPP further discloses the method of claim 1, further comprising: identifying, among the PSFCH transmissions to be transmitted to the UE in the slot, at least one PSFCH transmission that is not included in the subset of the PSFCH transmissions to be detected; and determining that a resource reserved by a transmitter of the at least one PSFCH transmission is available to use based at least in part on a set of parameters associated with a previous packet transmission for which the at least one PSFCH transmission includes hybrid automatic repeat request feedback { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 12 and 24, the combination of NTT-3GPP and Hahn discloses every limitation claimed, as applied above (see claim 11), in addition NTT-3GPP further discloses the method of claim 11, wherein the set of parameters include at least one of a priority associated with the previous packet transmission, a reference signal received power associated with the previous packet transmission, a distance between the UE and a transmitter of the at least one PSFCH transmission, or an original transmit power associated with the previous packet transmission { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claim 31, the combination of NTT-3GPP and Hahn discloses every limitation claimed, as applied above (see claim 1), in addition NTT-3GPP further discloses the method of claim 1, further comprising: wherein the first quantity of PSFCH transmissions are to be transmitted by one or more other UEs based at least in part on one or more other transmissions previously transmitted by the UE or another UE { (see pp. 6-7, proposal 6-7; pg. 3, proposal 2; Fig. 3) }.










Response to Arguments
 	Applicant's arguments with respect to claims 1-29 and 31 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al. (US 2021/0105728 A1) discloses concurrent physical sidelink feedback channel transmission.
Yoshioka et al. (US 2022/0232520 A1) discloses terminal and communication method.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
18 October 2022